PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 04-4227
LEE RONALD STEVENSON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                            (CR-03-46)

                      Argued: December 3, 2004

                      Decided: February 1, 2005

         Before WILKINS, Chief Judge, and NIEMEYER
                 and DUNCAN, Circuit Judges.



Affirmed by published opinion. Judge Niemeyer wrote the opinion,
in which Chief Judge Wilkins and Judge Duncan joined.


                             COUNSEL

ARGUED: Brian Joseph Kornbrath, Federal Public Defender,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Clarksburg,
West Virginia, for Appellant. Robert H. McWilliams, Jr., Assistant
United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Wheeling, West Virginia, for Appellee. ON BRIEF:
Thomas E. Johnston, United States Attorney, Wheeling, West Vir-
ginia, for Appellee.
2                    UNITED STATES v. STEVENSON
                              OPINION

NIEMEYER, Circuit Judge:

   Lee Ronald Stevenson was convicted of being a felon in possession
of a firearm, in violation of 18 U.S.C. § 922(g), and sentenced to 84
months’ imprisonment, 48 months to be served consecutively to a
sentence of imprisonment he is currently serving in Michigan. On
appeal, Stevenson challenges the district court’s denial of his motion
to suppress the firearms seized without a warrant from an apartment
that he had leased on a week-to-week basis in Weston, West Virginia.

   The district court found as a fact that prior to the search of Steven-
son’s apartment and the seizure of the firearms, Stevenson was in cus-
tody on an unrelated charge and had formed an intention not to return
to the apartment, as manifested principally by a letter he wrote to his
girlfriend, giving her ownership of the personal property in his apart-
ment and referring to himself as the "former renter." The court con-
cluded, based on its finding as to Stevenson’s intentions, that
"Stevenson waived any reasonable expectation of privacy in his for-
mer apartment" and therefore that "the search of the apartment . . . did
not violate Stevenson’s Fourth Amendment rights."

   Deferring to the district court’s factual findings, even though they
were based principally on documentary evidence, we conclude that
the district court did not clearly err; and we agree with the district
court’s legal conclusion that, as a matter of law, Stevenson’s Fourth
Amendment right to be secure against unreasonable searches and sei-
zures was not violated. Accordingly, we affirm.

                                    I

   On January 20, 2003, Stevenson was arrested in Lewis County,
West Virginia, on a fugitive warrant that issued from Michigan when
he failed to appear there for sentencing on a felony criminal sexual
conduct conviction. The day after Stevenson’s arrest, while he was
still in police custody, Stevenson wrote his one-time girlfriend, Con-
nie Blake, a letter transferring to her all of his personal property in
his apartment and referring to himself as the "former renter" of the
                     UNITED STATES v. STEVENSON                     3
apartment. The letter, which Blake received on January 22, 2003,
reads in relevant part:

    Receipt for Personal Property:

    On this day, Jan. 21, 2003, I Lee R. Stevenson, a.k.a. Levi
    Yoder, former renter of the apt. on 642 Court St. Weston W.
    Va. owned by Greg Floyd, hereby transfer/give, Ms. Connie
    Blake, full rights to possession and ownership of all my per-
    sonal property in apt. 642.

   Stevenson had rented the apartment on a week-to-week basis for
$100 per week from Greg Floyd in late November or early December
2002. After making the first two payments and moving into the apart-
ment, Stevenson immediately fell behind in the rent. When Floyd and
Stevenson discussed the situation in January 2003, Floyd indicated
that he was willing to work with Stevenson to pay back the rent. They
discussed the possibility of Stevenson’s working for Floyd or Steven-
son’s accumulating money through odd jobs and paying the back rent
as soon as possible. Stevenson never completed that arrangement,
however, because he was arrested on January 20, 2003. By the time
of his arrest, Stevenson was $500 in arrears.

   On January 24, 2003, Sergeant David Parks of the Lewis County
Sheriff’s Department received a fax from Michigan, asking for help
gathering evidence relating to an arson investigation involving Ste-
venson. That same day, Parks obtained a search warrant to search a
motor home owned by Stevenson, but found no evidence there. After
learning of Stevenson’s apartment at 642 Court Street in Weston, Ser-
geant Parks called Floyd, Stevenson’s landlord, to obtain Floyd’s per-
mission to search the apartment. Floyd consented to the search and
told Parks how to enter the apartment. Parks, accompanied by Floyd’s
father and brother, searched the apartment without a warrant, discov-
ering two firearms — a Winchester Model 94 30-30 caliber rifle, and
an Iver Johnson .32 caliber revolver — and seized them, aware that
Stevenson had previously been convicted of a felony.

   After the government indicted Stevenson with being a felon in pos-
session of a firearm, Stevenson moved to suppress the firearms, con-
tending that the search of his apartment was illegal because Sergeant
4                     UNITED STATES v. STEVENSON
Parks had failed to obtain a search warrant. Concluding that Steven-
son lacked a reasonable expectation of privacy in the apartment, the
district court denied the motion to suppress. Thereafter, Stevenson
was convicted by a jury and sentenced by the district court.

   Stevenson appeals his judgment of conviction, contending that the
district court erred in denying his motion to suppress based on Ser-
geant Parks’ violation of his Fourth Amendment rights.

                                     II

  At the outset, we address our standard of review on motions to sup-
press evidence.

   Motions to suppress fall into the class of issues that are decided by
the court and not the jury. See Fed. R. Crim. P. 12(b)(3)(C), 12(d); see
also Fed. R. Evid. 104(a). In the course of deciding a motion to sup-
press, the district court may make findings of fact, as well as rulings
of law, and the standard for our review is well-established: We defer
to the district court’s factual findings and do not set them aside unless
clearly erroneous; and we review legal conclusions de novo. See
United States v. Ickes, No. 03-4907, 2005 WL 14907, at *2 (4th Cir.
Jan. 4, 2005); United States v. Holmes, 376 F.3d 270, 273 (4th Cir.
2004); United States v. Kitchens, 114 F.3d 29, 31 (4th Cir. 1997).

   A factual finding is clearly erroneous when we are "left with the
definite and firm conviction that a mistake has been committed."
Anderson v. Bessemer City, 470 U.S. 564, 573 (1985) (internal quota-
tion marks and citation omitted). But "[i]f the district court’s account
of the evidence is plausible in light of the record viewed in its
entirety," we will not reverse the district court’s finding simply
because we have become convinced that we would have decided the
fact differently. Id. at 573-74. Thus, when "there are two permissible
views of the evidence, the [district court’s] choice between them can-
not be clearly erroneous." Id. at 574.

   In this case, the district court received some testimony from wit-
nesses, but it relied most heavily on the letter written by Stevenson
to his girlfriend to make its factual finding that the letter "clearly indi-
                      UNITED STATES v. STEVENSON                         5
cated" Stevenson’s intention to relinquish his interest in the apart-
ment. In making this finding, the court stated:

     [T]he court concludes that Stevenson lost any reasonable
     expectation of privacy in his apartment when, on his own
     volition, he wrote Blake to give her his property. That fact
     alone suggests that he had no intention of returning to his
     apartment, where the property was located. More impor-
     tantly, however, Stevenson declared in the letter that he was
     the "former renter" of the apartment. The reasonable import
     of this statement is plain: Stevenson no longer considered
     himself a resident of the apartment. Indeed, his own words
     clearly indicate that he had no possessory interest in the
     apartment and that he was no longer obliged to pay rent in
     the future. Thus, any subjective expectation of privacy he
     may have had in the apartment was certainly not reasonable.

        . . . Stevenson asserts that it is "hyper-technical and unjus-
     tified" to conclude he abandoned his privacy interests in the
     apartment by referring to himself as the "former renter." To
     the contrary, the language which Stevenson used in his letter
     is the only direct evidence of his contemporaneous intent
     and knowledge. Moreover, the statement is particularly pro-
     bative because it was completely voluntary.

   Because we can read Stevenson’s letter and draw inferences from
it just as the district court did, Stevenson argues that we should
review the district court’s finding with respect to the letter de novo,
and not for clear error. The assumption underlying this argument is
that an appellate court reviewing documentary evidence can make a
factual finding as well as a district court can, and, to the extent that
an appellate court draws an inference inconsistent with a finding of
the district court, the appellate court should follow its own finding.
The argument, of course, recognizes that appellate courts defer to dis-
trict court findings when they are based on credibility because credi-
bility can only be determined by the district court, which is in a
position to observe witnesses.

   It is indeed true that only the trial court can observe "the variations
in demeanor and tone of voice that bear so heavily on the listener’s
6                    UNITED STATES v. STEVENSON
understanding of and belief in what is said," which is important to the
determination of whether a witness is to be believed. Anderson, 470
U.S. at 575. But any assertion that this is the governing principle for
appellate court deference to a district court’s factual findings is too
limited and has been explicitly rejected by the Supreme Court. As that
Court explained in Anderson,

    [t]he rationale for deference to the original finder of fact is
    not limited to the superiority of the trial judge’s position to
    make determinations of credibility. The trial judge’s major
    role is the determination of fact, and with experience in ful-
    filling that role comes expertise. Duplication of the trial
    judge’s efforts in the court of appeals would very likely con-
    tribute only negligibly to the accuracy of fact determination
    at a huge cost in diversion of judicial resources. In addition,
    the parties to a case on appeal have already been forced to
    concentrate their energies and resources on persuading the
    trial judge that their account of the facts is the correct one;
    requiring them to persuade three more judges at the appel-
    late level is requiring too much.

Id. at 574-75. It is well-established that even when findings of fact are
not based on observations of credibility, but rather on undisputed evi-
dence or on entirely documentary evidence, appellate courts must
nonetheless defer to the trial court’s factfinding function. See id. at
575; United States v. Nat’l Ass’n of Real Estate Bds., 339 U.S. 485,
495 (1950) (deferring to the trial court’s findings based on a written
code of ethics and bylaws); 1616 Reminc Ltd. P’ship v. Common-
wealth Land Title Ins. Co., 778 F.2d 183, 188-89 (4th Cir. 1985) (not-
ing that findings of fact based on documentary evidence must be
upheld if not clearly erroneous); Nalle v. First Nat’l Bank of Balt.,
412 F.2d 881, 884 (4th Cir. 1969) (noting that factual findings were
reviewable for clear error "even though documentary evidence com-
prised much of the trustee’s proof" (emphasis added)); Bowman v.
Curt G. Joa, Inc., 361 F.2d 706, 714 (4th Cir. 1966) (deferring
through the clearly erroneous standard to the district court’s resolu-
tion of conflicting affidavits); Summers v. Watkins Motor Lines, 323
F.2d 120, 123 (4th Cir. 1963) (noting that findings on a "written
record" may not be set aside unless, "in the light of all the circum-
stances, they may be said to have been clearly erroneous" (emphasis
                     UNITED STATES v. STEVENSON                      7
added)); see also Lane v. United States, 286 F.3d 723, 728 (4th Cir.
2002) (noting that the clearly erroneous standard "applies to factual
inferences from undisputed basic facts" (internal quotation marks and
citation omitted)).

   There are several good reasons underlying the principle that an
appellate court must defer to the trial court’s factual findings even
when they are not based on witness credibility. First, as a matter of
court organization and assignment of judicial functions, factfinding is
committed to trial courts, whereas review of those findings is commit-
ted to appellate courts. The trial court generally commits more time
to individual cases and performs its factfinding function within the
broad context of deciding motions and trying cases. If appellate courts
were to begin the practice of making competitive findings with
respect to undisputed or documentary evidence, they would usurp the
trial function and create disorder by overruling factual findings that
the public has come to expect are to be made by trial courts.

   Second, because trial courts conduct the factfinding process repeat-
edly and routinely, they develop a facility — indeed an expertise —
to which appellate courts should find it wise to defer. See Anderson,
470 U.S. at 574.

   Third, if appellate courts were to undertake the responsibility of
factfinding in circumstances where credibility was not an issue, judi-
cial resources of an enormous magnitude would be diverted by the
duplicative effort. Judicial efforts necessary for deciding cases would
multiply, as would the efforts of lawyers who would have to repeat
their arguments on factfinding, as well as on the errors assigned for
review. See Anderson, 470 U.S. at 574-75.

   Accordingly, we conclude that the district court’s findings of fact
in determining the import of Stevenson’s January 21 letter to his girl-
friend are subject to the deferential clearly erroneous standard of
review. See United States v. Jabara, 644 F.2d 574, 577 (6th Cir.
1981) ("We hold that findings of fact in criminal cases are subject to
the clearly erroneous standard of review even when those findings are
based solely on documentary evidence. The ‘clearly erroneous’ test
does not derive solely from the trial judge’s superior opportunity to
assess the credibility of witnesses; it also reflects and preserves the
8                     UNITED STATES v. STEVENSON
proper relationship between trial courts and courts of appeal" (empha-
sis added)).

                                    III

   In denying Stevenson’s motion to suppress, the district court found
as facts that, by the time of the search on January 24, 2003, Stevenson
had "no intention of returning to his apartment" and "no longer con-
sidered himself a resident of the apartment." To make those findings,
the district court relied heavily on its interpretation of the letter writ-
ten by Stevenson, in which he gave his personal property at the apart-
ment to his girlfriend and referred to himself as the "former renter"
of the apartment.

   Applying the clearly erroneous standard to these findings, we con-
clude that the district court did not clearly err. The district court’s
findings were both plausible and reasonable in light of the evidence,
which showed that by January 24, 2003, (1) Stevenson had given
away all of the property he had kept in the apartment; (2) he was in
jail awaiting sentencing on a felony charge; (3) he was about five
weeks behind in his rental payments to Floyd and had made no
attempt to reach Floyd to work out an agreement; and (4) he had
referred to himself as the "former renter" of the apartment.

   The fact that Stevenson gave away all of the personal property he
kept in the apartment strongly suggests that he did not intend to return
to it. Although he could have intended to reside in an empty apart-
ment or to buy new furniture before returning, the more plausible
explanation reached by the district court was that Stevenson had no
intention of returning to the apartment. This conclusion was but-
tressed by the facts that Stevenson was in jail awaiting sentencing on
a felony conviction and that he could fairly assume that he would be
serving a substantial prison term. The reasonableness of the district
court’s finding is further supported by the fact that Stevenson made
no effort to contact Floyd after Stevenson’s arrest to tell Floyd that
he was planning on paying him the money owed in back rent.

  Taking all of this evidence alone might have been sufficient under
our deferential standard of review, but it certainly would not have
compelled the finding that Stevenson had no intention of returning to
                     UNITED STATES v. STEVENSON                        9
the apartment. After all, one could be in jail for a substantial amount
of time, maintain an empty apartment on the outside, and intend to
return to the apartment upon release. Similarly, the fact that Steven-
son was behind in rent and did not show any ability to pay either back
or future rent would not automatically preclude a finding that he
intended to return to the apartment, given Floyd’s past flexibility and
willingness to work with Stevenson to get the rent paid. But these
arguments are based on an unexpressed intent and are completely
undermined by Stevenson’s letter in which he referred to himself as
the "former renter" of the apartment. That evidence shows explicitly
that Stevenson did not intend to maintain the apartment while he
served his jail time. To the contrary, it demonstrated his desire to ter-
minate his lease.

    Stevenson argues that the district court’s reliance on his reference
to himself as a "former renter" involves a "hyper-technical and unjus-
tified" interpretation of the letter, which was written by someone not
trained in the law. Even if this argument is a possible explanation for
Stevenson’s words, the district court did not act unreasonably or reach
an implausible conclusion when it took Stevenson’s words as written,
and therefore its findings may not be reversed. See Anderson, 470
U.S. at 573-74.

  Accordingly, we conclude that the district court’s factual findings
were not clearly erroneous.

                                   IV

   Notwithstanding the district court’s factual findings, Stevenson
contends that as a matter of law he maintained a reasonable expecta-
tion of privacy in the 642 Court Street apartment at the time of the
search, by virtue of the fact that he was still the apartment’s lawful
tenant. He notes that Floyd, his landlord, had not considered the over-
due rent to be a reason to terminate the tenancy. To the contrary,
Floyd had, in the past, been flexible about how and when Stevenson
would make up past due rent. Further, Stevenson argues that his
option to return to the apartment was curtailed by his arrest, and not
by his intent: "Submission to an arrest cannot constitute the inten-
tional abandonment of one’s privacy interests in one’s home." As an
alternative position, he asserts that "it is reasonable to conclude that
10                    UNITED STATES v. STEVENSON
[he] maintained a privacy interest to his apartment until his girlfriend
emptied it of the personal property stored inside." At bottom, apart
from his disagreement with the district court’s factual findings, Ste-
venson claims that he "maintained a reasonable expectation of privacy
in his apartment even after his arrest and continued incarceration"
because he was still the tenant.

   The government contends that given the district court’s findings of
fact, which were not clearly erroneous, it must be concluded that Ste-
venson abandoned any privacy interest he had in his apartment before
the government searched it, and therefore he had no standing to con-
test the search and seizure in this case. It argues alternatively, that if
Stevenson did have standing to challenge the search and seizure in
this case, the case should be remanded to the district court to make
findings of fact as to whether Sergeant Parks reasonably and objec-
tively could have relied on the landlord’s consent to search.

   Having affirmed the district court’s factual finding that Stevenson
had no intention to return to the apartment, we still must turn to the
question of whether that finding leads to the legal conclusion that any
expectation of privacy that Stevenson claimed in the apartment at the
time of the search was unreasonable. See United States v.
Ramapuram, 632 F.2d 1149, 1155 (4th Cir. 1980).

   The Fourth Amendment protects "[t]he right of the people to be
secure in their persons, houses, papers, and effects, against unreason-
able searches and seizures." U.S. Const. amend. IV. The Supreme
Court has held that, with few exceptions, warrantless searches are
"per se unreasonable" under the Fourth Amendment. Katz v. United
States, 389 U.S. 347, 357 (1967). "At the very core of the Fourth
Amendment stands the right of a man to retreat into his home and
there be free from unreasonable governmental intrusion. With few
exceptions, the question whether a warrantless search of a home is
reasonable and hence constitutional must be answered no." Kyllo v.
United States, 533 U.S. 27, 31 (2001) (internal quotation marks and
citations omitted). And the protection of a house extends to apart-
ments, rented rooms within a house, and hotel rooms so that a land-
lord may not give the police consent to a warrantless search of a
rented apartment or room. See Stoner v. California, 376 U.S. 483, 490
(1964) (hotel room); Chapman v. United States, 365 U.S. 610, 616-17
                     UNITED STATES v. STEVENSON                     11
(1961) (rented house). At bottom, the Fourth Amendment protects a
"subjective expectation of privacy that society recognizes as reason-
able." Kyllo, 533 U.S. at 33. But if society is unwilling to recognize
the reasonableness of a subjective expectation, a search implicating
the Fourth Amendment does not occur — "even when the explicitly
protected location of a house is concerned." Id.

   When a person voluntarily abandons his privacy interest in prop-
erty, his subjective expectation of privacy becomes unreasonable, and
he is precluded from seeking to suppress evidence seized from it.
United States v. Leshuk, 65 F.3d 1105, 1111 (4th Cir. 1995); see also
Abel v. United States, 362 U.S. 217, 241 (1960) ("There can be noth-
ing unlawful in the Government’s appropriation of . . . abandoned
property"). "[T]he proper test for abandonment is not whether all for-
mal property rights have been relinquished, but whether the complain-
ing party retains a reasonable expectation of privacy in the [property]
alleged to be abandoned." United States v. Haynie, 637 F.2d 227, 237
(4th Cir. 1980) (internal quotation marks and citation omitted). In
making that determination, however, it is still relevant to consider a
defendant’s property interest. See Rakas v. Illinois, 439 U.S. 128, 143
n.12, 148 (1978).

   In this case, we recognize that Stevenson had a reasonable expecta-
tion of privacy in his apartment before his arrest on January 20, 2003,
and the only question presented is whether, given the subsequent cir-
cumstances manifesting his intention of not returning to the apart-
ment, his expectation of privacy in the apartment after his arrest was
reasonable as a matter of law.

   In denying Stevenson’s motion to suppress, the district court
engaged in a two-step analysis. First, it found as facts, which we have
found not clearly erroneous, that by the time of the search, Stevenson
had "no intention of returning to his apartment" and "no longer con-
sidered himself a resident of the apartment." Second, the court con-
cluded as a matter of law that Stevenson therefore "lost any
reasonable expectation of privacy in his apartment." (Emphasis
added). The court summarized, "[b]y relinquishing all rights to his
personal property and all duties as a renter, Stevenson waived any
reasonable expectation of privacy in his former apartment." (Empha-
sis added).
12                   UNITED STATES v. STEVENSON
   We agree with the district court’s conclusion that, based on its fac-
tual findings and as a matter of law, any expectation of privacy that
Stevenson held in the apartment at the time of the search was unrea-
sonable. In determining whether an individual’s expectation of pri-
vacy is reasonable, the Supreme Court has considered factors such as
the purposes for which the individual uses the property and society’s
common understanding as to areas that deserve Fourth Amendment
protection. See Oliver v. United States, 466 U.S. 170, 178 (1984).
And, although an individual’s expectation of privacy need not have
been a recognized property right at common law, concepts from prop-
erty law can serve to add legitimacy to an otherwise unreasonable
expectation of privacy. Rakas, 439 U.S. at 143 n.12.

   Each of the relevant factors convinces us that Stevenson failed to
meet his burden of establishing that he had a reasonable expectation
of privacy in his apartment when it was searched. See id., at 132 n.1.
First, the purpose for which Stevenson had been using his apartment
— i.e., as a location for his personal property and a place to live —
was frustrated after January 21, 2003, when he wrote his letter to
Blake: He gave all of his personal property to Blake, expecting that
she would take it as she saw fit, and he was not living in the apart-
ment. Indeed, as found by the district court, Stevenson "no longer
considered himself a resident of the apartment" and had no intention
of living in it in the future.

   Second, although society generally accepts as reasonable a person’s
privacy interest in his own apartment, that acceptance is based on the
belief that an individual should be able to carry on activities and keep
his belongings free from governmental inspection in the privacy of his
home. When a person no longer carries on activities in the home
because he has ceased to live there and no longer keeps his belong-
ings at his home because he has given them away, society is less will-
ing to accept as reasonable his expectation of privacy.

   Finally, Stevenson’s expectation of privacy gains no support from
common law property concepts. At common law, "if . . . the tenant
forfeits his lease or entirely abandons the premises, then the right to
the possession reverts to the landlord and he may lawfully enter."
Chancey v. Smith, 25 W. Va. 404, 407 (1885). Whether a tenant has
abandoned the premises is primarily a question of intent, and courts
                     UNITED STATES v. STEVENSON                       13
generally infer that the tenant intended to relinquish his property
interest in the premises from the tenant’s conduct and the surrounding
circumstances, such as whether the tenant has paid rent, whether the
tenant has communicated an intent to abandon, and whether the tenant
has vacated the premises. See tenBraak v. Waffle Shops, 542 F.2d
919, 924 n.5 (4th Cir. 1976); Chancey, 25 W. Va. at 407. Of course,
those are the very factors that are present in this case and that would
suggest to a common law court that Stevenson had abandoned his
leasehold interest in the apartment, entitling his landlord to enter it.

   In short, when someone no longer lives in his apartment, expresses
an intention of not returning to his apartment, gives away all of his
personal property in the apartment, and abandons his leasehold inter-
est in the apartment, his subjective expectation of privacy in that
apartment is not reasonable as a matter of law.

    Stevenson argues that we should follow the Sixth Circuit’s decision
in United States v. Robinson, 430 F.2d 1141 (6th Cir. 1970), where
the court held that facts similar to those in this case were insufficient
to support a finding of abandonment. In Robinson, the government
defended a warrantless search of an apartment rented by the defendant
based on evidence that (1) the defendant had been absent from the
apartment without paying rent for over a month, and (2) a friend of
the defendant and the defendant’s wife had removed some of the
defendant’s belongings from the apartment prior to the search. See id.
at 1143-44. Noting that the defendant had been incarcerated during
the month in which he was absent, the Sixth Circuit rejected the gov-
ernment’s position and held that the evidence failed to prove that the
defendant intended to give up his interest in the apartment and there-
fore that the defendant retained a legitimate expectation of privacy in
it. See id. at 1143.

   The record in Robinson, however, did not include evidence pre-
sented in this case in the form of Stevenson’s letter, which enabled
the district court to reach the factual conclusion that the Robinson
court was unable to reach: that Stevenson had no intention of return-
ing to the apartment. Indeed, the Sixth Circuit relied expressly on the
absence of evidence of intent to conclude that the defendant there had
not abandoned his expectation of privacy in the apartment.
14                     UNITED STATES v. STEVENSON
     For the foregoing reasons, the judgment of the district court is

                                                           AFFIRMED.